IN THE SUPREME COURT OF THE STATE OF DELAWARE


THOMAS N. VAN VLIET,                      §
                                          §      No. 662, 2015
       Defendant Below,                   §
       Appellant,                         §
                                          §      Court Below:
              v.                          §
                                          §      Superior Court of the
STATE OF DELAWARE,                        §      State of Delaware
                                          §
                                          §      Cr. I.D. No. 1406008729
       Plaintiff Below,                   §
       Appellee.                          §

                              Submitted: August 24, 2016
                              Decided: September 16, 2016

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.

                                        ORDER

       This 16th day of September 2016, upon consideration of the briefs of the parties

and the record below, it appears to the Court that:

       (1)    The appellant, Thomas N. Van Vliet (“Van Vliet”), filed this appeal from

the Superior Court‟s November 23, 2015 Sentence Order.

       (2)    On September 2, 2014, the State of Delaware filed an indictment against

Van Vliet. The charges included one count of Knowingly Operating or Attempting to

Operate a Clandestine Laboratory, one count of Drug Dealing: Manufacturing

Methamphetamine, one count of Possession of a Firearm by a Person Prohibited

(“PFBPP”), one count of Possession of Drug Paraphernalia, and one count of Conspiracy

Second Degree.
       (3)     The case was tried before a jury from August 24, 2015 through August 31,

2015. On August 27, 2015, after the close of the State‟s evidence, the Superior Court

dismissed the Conspiracy Second Degree charge. Van Vliet had been jointly indicted

with Joshua Wilson (“Wilson”), who subsequently pled guilty to drug dealing and to

conspiracy third degree.1 The jury ultimately found Van Vliet not guilty on the charges

of Operating or Attempting to Operate Clandestine Laboratory and Drug Dealing:

Manufacturing Methamphetamine. The jury did find Van Vliet guilty of PFBPP and

Possession of Drug Paraphernalia.

       (4)      Prior to sentencing, Van Vliet filed a Motion for Judgment of Acquittal or

in the Alternative Motion for a New Trial (the “Motion for Judgment of Acquittal”). He

argued that the jury‟s conviction of the PFBPP charge was inconsistent with the acquittal

of the drug charges. In addition, Van Vliet asserted in his motion that because he was not

separately charged with the misdemeanor offense of possession of methamphetamine, the

lack of a guilty verdict as to a possession charge prohibited conviction of the compound

weapon offense.2


1
  A56; A71. Count 3 of the indictment alleged Conspiracy Second Degree. The Superior Court
ruled that it was “not able to conclude . . . that a rational trier of fact . . . could conclude that
there was a conspiracy with Mr. Wilson, that is, a conspiracy between Mr. Thomas Van Vliet
and Josh B. Wilson, as alleged in Count 3 of the indictment.” B44 (Tr. D-32:1-5).
2
  The Indictment concerning the PFBPP charge states:

       THOMAS N. VAN VLIET, on or about the 11th day of June, 2014, in the County
       of Kent, State of Delaware, did knowingly possess or control a handgun, a deadly
       weapon as defined by Title 11, Section 22 of the Delaware Code, and, at the same
       time, did possess methamphetamine, a controlled substance, in violation of Title
       16, Section 4763 of the Delaware Code.

See Op. Br. 9 (emphasis removed).
                                                 2
       (5)    On appeal, Van Vliet raises two issues. First, he contends that the jury‟s

conviction of the PFBPP charge is inconsistent with his acquittal of the drug charges.

Second, Van Vliet argues that any rule of evidence prohibiting him from admitting his

codefendant‟s guilty plea as part of his defense must be subordinate to his constitutional

right to present a defense, and that he was denied due process.            We reject these

contentions and AFFIRM his conviction.

                              FACTUAL BACKGROUND

       (6)    On the morning of June 11, 2014, Sue Lynn Durk (“Durk”) 3 took her

boyfriend to 1658 Woodyard Road in Harrington, Delaware so that he could purchase

crystal meth or methamphetamine. The parents of Cynthia Van Vliet (“Cynthia”), Van

Vliet‟s wife, owned the property. Cynthia and Van Vliet lived at the Woodyard Road

residence with their daughter. At the time, Wilson was renting a room in the garage, and

a friend of Van Vliet‟s, Josh Sutcliffe, was staying at the home and paying rent.

       (7)    After her arrival on June 11, 2014, Durk saw Van Vliet inside the house.

Van Vliet pointed a gun at her and informed her that she could not leave. Later, Durk

observed Van Vliet fire the gun in the air.

       (8)    At approximately 6:30 a.m. on June 11, 2014, the Delaware State Police

executed a search warrant at the Woodyard Road residence.              Because the police

suspected that the home was a clandestine laboratory for the manufacture of

methamphetamine, approximately sixteen police officers from all three counties


3
 In the record and briefing before this Court, Durk‟s name appears both as “Suelynn” and “Sue
Lynn.”
                                              3
participated in the warrant‟s execution. The police were assisted by members of the

Delaware Department of Natural Resources and Environment Control (“DNREC”)

Emergency Response Team and the Little Creek Fire Department. Individuals from

DNREC and the Fire Department were present due to the risk of chemical contamination

and flash fires resulting from chemical reactions.

       (9)    Upon their arrival at the Woodyard Road residence, the police detained

multiple suspects in the vicinity of the home‟s garage.             The police recovered

methamphetamine and two lithium batteries from Wilson. Inside the house, the police

located methamphetamine on the living room coffee table and in a black container in the

master bedroom closet. A vial seized from the living room contained a cut straw with

methamphetamine residue. Further, one of the items recovered from the house contained

cocaine. None of the items seized was processed for fingerprints.

       (10)   State Police Sergeant Lance Skinner (“Sergeant Skinner”), the head of the

Kent County Drug Unit, testified that a clandestine one-pot methamphetamine lab was

being operated at 1658 Woodyard Road when the June 11, 2014 search warrant was

executed. James W. Bethard, the chief of the DNREC Emergency Response Team at the

time, similarly testified that methamphetamine was being manufactured at the residence.

       (11)   Sergeant Skinner described the various ingredients used to manufacture

methamphetamine. Skinner was present for the June 11 search, and he testified that

several of the ingredients used to manufacture methamphetamine were discovered at the

Woodyard Road property. Because so many of the components for the operation of a

clandestine lab were present when the search warrant was executed, it was Sergeant
                                             4
Skinner‟s opinion that a methamphetamine lab was being operated at 1658 Woodyard

Road.4

         (12)   In the master bedroom, the police located a nightstand containing a

handgun loaded with five .38 caliber rounds and paperwork addressed to Van Vliet. Also

in the master bedroom was a black container with a powdery substance determined to be

methamphetamine.

         (13)   Testifying in his own defense at trial, Van Vliet admitted to possessing the

revolver found in the master bedroom, but he claimed that the weapon was owned by

someone else. Van Vliet said the handgun should have been in the living room where he

was recovering from a motorcycle accident the preceding month.5 Van Vliet said Joshua

Wilson was living in the garage. Van Vliet said he knew nothing about manufacturing

methamphetamine and specifically denied any knowledge of or involvement in illegal

drug activity on the property. The State‟s witness, Durk, testified that she never saw Van

Vliet conduct an exchange of methamphetamine or money.

                                STANDARD OF REVIEW

         (14)   The question of whether the jury‟s guilty verdict on the PFBPP charge is

inconsistent with Van Vliet‟s acquittal of the drug dealing charge presents a question of

law subject to de novo review.6


4
  DNREC Officer Bethard also described the various ways to manufacture methamphetamine.
On the basis of the items seized during the June 11 search, Bethard also thought that a
methamphetamine lab was being operated at the Van Vliets‟ home.
5
  Van Vliet testified that he had been sleeping in the recliner in the living room, rather than a
bed, due to his back injuries and breathing difficulties. A32.
6
  See Priest v. State, 879 A.2d 575, 580 (Del. 2005) (citation omitted).
                                               5
          (15)   As to the issue of the trial court‟s refusal to admit into evidence the docket

sheet showing Van Vliet‟s codefendant‟s guilty plea, a trial judge‟s evidentiary rulings

are reviewed on appeal for abuse of discretion.7 Claims of constitutional violations are

subject to de novo review.8

                                            ANALYSIS

A.        Van Vliet’s Conviction of the Firearm Charge Is Not Inconsistent with His
          Acquittal of the Drug Charges

          (16)   On appeal, Van Vliet contends that the jury‟s conviction of him on the

charge of possessing a deadly weapon while at the same time possessing a controlled

substance is inconsistent with his acquittal on the charges of operating a clandestine drug

lab and drug dealing by manufacturing methamphetamine.

          (17)   In response to Van Vliet‟s claim that the verdicts are inconsistent, the State

contends that it was not inconsistent for the jury to acquit Van Vliet of the drug charges

and convict him of possessing a deadly weapon while possessing a controlled substance

as prohibited by 11 Del. C. § 1448(a)(9). The State argues that a rational trier of fact,

viewing the evidence in the light most favorable to the State, could have concluded that

Van Vliet possessed the methamphetamine found inside his home, even if the jury had

not been convinced beyond a reasonable doubt that Van Vliet was either operating a

clandestine drug lab or was otherwise involved in the manufacture of methamphetamine.

          (18)   We agree with the State that there is no inconsistency in the verdict. The

compound weapon offense at issue concerned conduct prohibited by 11 Del. C.

7
Jones v. State, 940 A.2d 1, 9 (Del. 2007) (citations omitted).
8
    Johnson v. State, 878 A.2d 422, 427 (Del. 2005) (citation omitted).
                                                  6
§ 1448(a)(9), which prohibits possession or control of a deadly weapon by:

       [a]ny person, if the deadly weapon is . . . a handgun, who, at the same time,
       possesses a controlled substance in violation of § 4763, or § 4764 of
       Title 16.9

       (19)    The jury was not asked to make a determination on methamphetamine

possession in deciding the two counts dealing with operating a clandestine lab and

manufacturing (as distinct from possessing) methamphetamine.                    An acquittal of

manufacturing-related charges does not render the jury‟s verdict inconsistent. Therefore,

we conclude that the Superior Court did not err in denying Van Vliet‟s Motion for

Judgment of Acquittal.

       (20)    Although application of the rule of lenity is unnecessary here in view of our

conclusion that the verdicts are not inconsistent, Van Vliet‟s firearm conviction could

alternatively be upheld as an exercise of jury lenity, provided the evidence was sufficient

to convict him of simultaneously possessing a firearm and a controlled substance.10 We

agree with the Superior Court‟s conclusion that “there was sufficient evidence for the

jury to find that [Van Vliet] possessed a handgun, and possessed methamphetamine.”11

A rational trier of fact could have concluded that the methamphetamine found in the

master bedroom and on the living room coffee table belonged to Van Vliet. When Van

Vliet testified, he admitted to sleeping in the living room chair next to the coffee table


9
  11 Del. C. § 1448(a)(9) (effective Jan. 30, 2014) (amended July 4, 2014).
10
   See King v. State, 2015 WL 5168249, at *2 (Del. Aug. 26, 2015) (citing Tilden v. State, 513
A.2d 1302, 1306-07 (Del. 1986)) (“Under the rule of jury lenity, this Court may uphold a
conviction that is inconsistent with another jury verdict if there is legally sufficient evidence to
justify the conviction.”).
11
   State v. Van Vliet, 2015 WL 5554058, at *2 (Del. Super. Sept. 18, 2015).
                                                 7
containing the methamphetamine. When the search warrant was executed, he was seated

in that chair. Similarly, a rational trier of fact could have concluded beyond a reasonable

doubt that Van Vliet possessed the loaded revolver found in the master bedroom

nightstand, in proximity to papers addressed to him.         At trial, he admitted that he

possessed the handgun but claimed it was owned by a third party. Thus, viewing the

evidence in the light most favorable to the State, a rational juror could have found Van

Vliet guilty beyond a reasonable doubt of the compound weapon offense. Accordingly,

we reject Van Vliet‟s claim of error.

B.     There Was No Abuse of Discretion in Declining to Admit the Codefendant’s
       Guilty Plea

       (21)   On appeal, Van Vliet contends that he was denied due process of law in

view of the trial court‟s refusal to admit the docket sheet from the State‟s prosecution of

Wilson, the non-testifying former codefendant.

       (22)   During the State‟s case-in-chief, defense counsel attempted to enter into

evidence the docket sheet to show that Wilson “pled guilty to the drug dealing and the

conspiracy.” 12 The Superior Court asked counsel to review Allen v. State 13 and later

addressed Van Vliet‟s request during the fourth day of trial. Defense counsel reiterated

that he wished to submit a docket, and not Wilson‟s plea agreement.14

       (23)   During the fourth day of trial, the trial court heard argument and considered
12
   A49 (Tr. C-142:17-18). Defense counsel asserted that the docket sheet was a self-
authenticating document under Delaware Rule of Evidence 803(8).
13
   878 A.2d 447 (Del. 2005).
14
   The version of Wilson‟s docket sheet in the record before us (which we assume is the
document Van Vliet wished to have admitted) indicates only that Wilson “Pled Guilty.” There is
no reference to the charges that are the subject of the plea or to the conspiracy charge in
particular.
                                              8
a memorandum prepared by Van Vliet‟s counsel. The court asked how the docket sheet

would make it more likely that Van Vliet was not guilty. Defense counsel responded that

there was evidence that the methamphetamine lab “could have been created by one

person . . . .”15 Counsel argued further that “the fact that the person does plead guilty to

the offenses charged is presenting a defense on behalf of Mr. Van Vliet that supports the

argument that he did not know what was going on that day.”16

       (24)    Van Vliet argued that the introduction of Wilson‟s guilty plea would have

been consistent with other evidence introduced at trial, including the lithium batteries and

methamphetamine that were found in Wilson‟s pants pockets and the numerous

individuals who had access to the residence.

       (25)    The State opposed entry of Wilson‟s docket sheet and responded that Van

Vliet and Wilson were jointly indicted and that “if the docket comes in, the State submits

that the indictment on those two charges should come in as well to complete the evidence

for the purpose that it‟s being offered.”17 The State also argued that Allen makes clear

that the docket cannot be used as substantive evidence.

       (26)    The Superior Court commented that that “the Allen case is clear . . . absent

testimony of the individual involved or the person appearing on the stand, that it‟s



15
   A57 (Tr. D-35:2-5).
16
   A57 (Tr. D-35:13-16). Defense counsel argued further that if the State wanted to proffer the
original guilty plea agreement, “then they are supposed to give 14 days[‟] notice before they
submit that into evidence under 803(b), and they haven‟t done that obviously . . . . The docket is
just the bare essentials.” A51 (Tr. C-144:18-22).
17
   A50 (Tr. C-143:18-21). Defense counsel also stated that he intended to call Wilson to testify
at trial but that the State had requested that Wilson‟s sentencing be continued until after Van
Vliet‟s trial, and that Wilson had therefore refused to testify.
                                                9
generally not admissible for evidence of a conviction of a codefendant.”18

       (27)   The Superior Court also observed that introduction of Wilson‟s guilty plea

would not be helpful to the defense since, if it had been admitted into evidence, the jury

“would have had to have been given . . . what that conspiracy charge involved.” 19

Namely, as the Superior Court explained, “[i]t involved a guilty plea by Mr. Wilson to

conspiracy with Mr. Van Vliet and it would not be proper -- one, it wouldn‟t be proper

just to have an open-ended conspiracy charge out there with no explanation to the jury as

to who . . . Mr. Wilson said he conspired with.”20 On the other hand, the Superior Court

observed that “[i]t wouldn‟t be proper for the State to be able to, absent having Mr.

Wilson‟s testimony, to be able to put that into evidence and to argue that that means that

Mr. Van Vliet‟s guilty. They wouldn‟t be allowed to do that.”21

       (28)   After hearing the court‟s comments, defense counsel stated that “it could be

argued that the submission of the docket would satisfy the jury‟s curiosity as to what

happened to the codefendant in this matter because the indictment in and of itself, the

original indictment, has both parties present.”22 The trial court responded that the jury

had not seen the docket “and [would] not see it because the only count that addressed Mr.

Wilson is no longer part of the case.”23 The Superior Court stated that satisfying the

curiosity of the jury would not meet the threshold for admissibility.


18
   A62 (Tr. D-40:4-10).
19
   A71 (Tr. D-49:6-8).
20
   A71 (Tr. D-49:8-13).
21
   A71 (Tr. D-49:13-17).
22
   A72 (Tr. D-50:4-8).
23
   A72 (Tr. D-50:9-11).
                                            10
       (29)    After hearing argument from both Van Vliet and the State, the Superior

Court summarized its ruling as follows:

               So the [c]ourt‟s going to rule based on the reasons that it‟s
               articulated and based on the Allen versus State case and the
               fact that the defendant -- the codefendant, Wilson, or the
               previous codefendant Wilson, did not testify in this case and
               had no involvement in the case, that it‟s -- record of his
               conviction through a docket sheet is not -- is not warranted.
               Again, that‟s based on relevance, also based on Delaware
               Rule of Evidence 403 which in this case any arguable
               relevance in the case would be substantially outweighed by
               the risk of confusion and -- mostly the risk of confusion, I
               think, for the jury in this case.24

       (30)    In response to Van Vliet‟s claim of denial of due process, the State urges on

appeal that the trial court did not abuse its discretion in declining to admit the docket

sheet showing that Wilson pled guilty to drug dealing and conspiracy. It argues that

“[t]he trial judge correctly applied the restriction of Allen v. State in this case.”25

       (31)    Van Vliet relies on Allen, as well as Norwood v. State26 and Chambers v.

Mississippi.27 In Allen, we held that the use of a guilty plea of a codefendant by the

prosecutor for the purpose of establishing the guilt of the defendant is improper.28 But

here, the defendant seeks introduction of the guilty plea as evidence that the crime was

committed by the codefendant. Our decision in Norwood involved a defendant‟s attempt

to use evidence of prior bad acts of a third party. We observed in Norwood that “a

defendant can also seek to introduce evidence of the prior bad acts of some third party if

24
   A73 (Tr. D-51:4-15).
25
   Ans. Br. 17 (citation omitted).
26
   95 A.3d 588 (Del. 2014).
27
   410 U.S. 284 (1973).
28
   Allen, 878 A.2d at 450.
                                               11
that evidence tends to negate the defendant‟s guilt of the crime charged.” 29 “Such

evidence is most commonly introduced by a defendant to show that someone else

committed a similar crime or series of crimes, implying that he or she also must have

committed the crime in question.”30 In contrast with typical “other crimes” evidence,

“which is used to incriminate defendants, „reverse 404(b)‟ evidence is utilized to

exonerate defendants.”31 Thus, “[i]ntroducing reverse 404(b) evidence to prove identity

is a proper purpose.”32 Further, “when the defendant himself is seeking to introduce the

evidence, prejudice to the defendant is not an issue . . . .”33 Because Van Vliet seeks

introduction of evidence of a third party, our decision in Norwood is more on point than

Allen.

         (32)   In Norwood, this Court reversed the Superior Court‟s decision to exclude

evidence of prior crimes of a third party. In that “reverse 404(b)” case,34 the defendant

was charged with the robbery of a Family Dollar store in Dover, Delaware.                        The

29
   Norwood, 95 A.3d at 596 (footnote omitted).
30
   Id. (quoting United States v. Williams, 458 F.3d 312, 315-16 (3d Cir. 2006)) (internal
quotation marks omitted). This type of evidence is sometimes colloquially referred to as
“reverse 404(b) evidence.” Id. (citations omitted).
31
   Id. (quoting United States v. Stevens, 935 F.2d 1380, 1402 (3d Cir. 1991)) (internal quotation
marks omitted).
32
   Id. (citing D.R.E. 404(b) (providing that “[e]vidence of other crimes, wrongs or acts . . . may,
however, be admissible for other purposes, such as . . . identity . . . .” (emphasis and alteration in
Norwood))).
33
   Id.
34
   Delaware Rule of Evidence 404(b) provides that:

         [e]vidence of other crimes, wrongs or acts is not admissible to prove the character
         of a person in order to show action in conformity therewith. It may, however, be
         admissible for other purposes, such as proof of motive, opportunity, intent,
         preparation, plan, knowledge, identity or absence of mistake or accident.

Del. R. Evid. 404(b).
                                                 12
identities of two of the perpetrators were not in dispute. Norwood was allegedly the

third. He identified another man as the third perpetrator, however. Norwood attempted

to introduce evidence that the individual he identified and the other two perpetrators had

also robbed the same Family Dollar store weeks earlier and had attempted to rob it again

the week prior to the robbery for which he was charged.

       (33)   We held that “[t]he Superior Court‟s decision to exclude the evidence was

an abuse of discretion, given the substantial similarities between the prior crimes” and the

robbery the defendant allegedly committed. 35 We reasoned that, “[b]ecause Norwood

offered the evidence for the proper purpose of establishing the identity of the third man,

who Norwood claimed was the actual perpetrator, the evidence was admissible under

Delaware Rule of Evidence 404(b) and relevant under Rule 402.”36 We also concluded

that “any potential prejudice caused by the evidence did not substantially outweigh its

probative value under Rule 403.”37 We observed that “the evidence Norwood sought to

introduce posed no risk of prejudice, delay, or confusion of the issue that substantially

outweighed the evidence‟s obvious relevance.”38 The State, in that case, did not argue

that the error was harmless.

       (34)   In Norwood, Norwood‟s only defense at trial was misidentification. The

identity of the third perpetrator was material. Also, given the similarities between the

crimes, the evidence concerning the other crimes made it more probable that the


35
   Norwood, 95 A.3d at 590.
36
   Id.
37
   Id.
38
   Id.
                                            13
individual Norwood identified, instead of Norwood himself, was the third perpetrator.

          (35)     We observed further in Norwood that “[t]he standard to apply for the

admissibility of reverse 404(b) evidence [was] a question of first impression for this

Court.”39 We held that “in a situation involving so-called reverse 404(b) evidence, the

trial judge should examine: (1) whether the evidence is being offered for a purpose

permitted by Rule 404(b); (2) whether the evidence is relevant under Rule 402; and (3)

any argument by a party that the probative value of the evidence is substantially

outweighed by potential prejudice, undue delay, or confusion of the issue under

Rule 403.”40

          (36)     We apply this framework to the Rule 404(b) evidence Van Vliet sought to

admit at trial. The evidence was offered for a purpose permitted by Rule 404(b), namely,

establishing the identity of the perpetrator(s). But Norwood is distinguishable. Here, by

contrast, the fact that Wilson pled guilty to drug charges and to conspiracy does not

necessarily make it more likely that Van Vliet was not involved. In fact, as the State

pointed out, Wilson pled guilty to conspiring (third degree) with Van Vliet.

          (37)     Further, to introduce the docket sheet but omit information that the charge

involved allegations that Wilson conspired with Van Vliet, as Van Vliet advocated,

would have presented an incomplete description of the charge and the plea agreement to

the jury. Thus, under the third prong of the Norwood test, presentation to the jury of the

docket sheet which shows only the bare fact that Wilson pled guilty—omitting any


39
     Id. at 597.
40
     Id. at 598.
                                                14
reference to Van Vliet—may have misled the jury and resulted in prejudice to the State.41

       (38)    Accordingly, we conclude that the trial court did not abuse its discretion or

violate Van Vliet‟s constitutional rights in refusing to admit Wilson‟s docket sheet into

evidence. Van Vliet testified that Wilson lived in his garage. The State police found

evidence that a methamphetamine lab was being operated in the garage adjacent to the

residence. Police found methamphetamine in both Van Vliet‟s living room and master

bedroom. Wilson‟s guilt of drug and conspiracy charges, indicated by his plea, does not

preclude Van Vliet‟s involvement in the same criminal conduct, particularly considering

that the contraband substance was found inside his residence, where he was apprehended.

       (39)    Van Vliet‟s reliance on Chambers42 is also unhelpful to him. There, a third

person, McDonald, on separate occasions, verbally confessed to three friends that he had

committed the murder with which the petitioner was charged. McDonald‟s confessions

bore substantial assurances of trustworthiness, despite the fact that he later repudiated a

written confession. Pursuant to the hearsay rule and Mississippi‟s party “voucher” rule,

the trial court excluded the testimony of the three friends to whom verbal confessions had

been made and upheld the State‟s refusal to permit the petitioner to cross-examine

McDonald after the petitioner called McDonald as a witness. The United States Supreme

Court held that the petitioner had been deprived of a fair trial.43


41
   See Williams, 458 F.3d at 319 (citing United States v. Lucas, 357 F.3d 599, 606 & 606 n.2 (6th
Cir. 2004)) (suggesting that “unfair prejudice is viewed not only from the defendant‟s
perspective”).
42
   410 U.S. 284 (1973).
43
   At trial, after the State failed to call McDonald to testify, the petitioner called McDonald, laid
a predicate for the introduction of his sworn out-of-court confession, and had it admitted into
                                                 15
       (40)   The Chambers Court held that “where constitutional rights directly

affecting the ascertainment of guilt are implicated, the hearsay rule may not be applied

mechanically to defeat the ends of justice.”44 In so holding, the Supreme Court reiterated

the important principle that “[f]ew rights are more fundamental than that of an accused to

present witnesses in his own defense.”45

       (41)   The facts in Chambers, however, also differ in important ways from those

presented here. For example, the Supreme Court, in addressing whether McDonald was

an “adverse” witness, observed that “[t]he State‟s proof at trial excluded the theory that

more than one person participated in the shooting of [the victim].”46 The Court further

noted that, “[t]o the extent that McDonald‟s sworn confession tended to incriminate him,

it tended also to exculpate Chambers.”47

       (42)   The same dynamic is not present here, where Wilson and Van Vliet were

jointly indicted and charged with conspiring with each other. Wilson‟s pleading guilty to

conspiring with Van Vliet obviously would not tend to exculpate Van Vliet. Unlike in

Chambers, where the third party testified, Wilson refused to testify after being

subpoenaed. By seeking only to admit into evidence the docket sheet reflecting Wilson‟s


evidence and read to the jury. The State, on cross-examination, elicited that McDonald had
repudiated that confession, denied on the stand that he had committed the murder, and offered an
alibi. The trial court denied the petitioner‟s motion to treat McDonald as an adverse witness,
finding that McDonald was not adverse. The trial court also sustained the State‟s objection to
the petitioner‟s attempt to have the three friends testify, based upon the hearsay rule. Chambers
contended that he had been “thwarted in his attempt to present [a] portion of his defense by the
strict application of [these] Mississippi rules of evidence.” Id. at 290.
44
   Id. at 302.
45
   Id. (citations omitted).
46
   Id. at 297.
47
   Id.
                                               16
guilty plea (and not the specific charges to which Wilson pled guilty), Van Vliet appears

to have been attempting to implicate Wilson while avoiding informing the jury that

Wilson had pleaded guilty to conspiring with Van Vliet.

       (43)   Even if the trial court had erred, we conclude that any possible error was

harmless beyond a reasonable doubt in view of the evidence supporting Van Vliet‟s

conviction. Under the harmless error standard, this Court looks to “whether the State has

proved beyond a reasonable doubt that the error complained of did not contribute to the

verdict obtained.”48 Our conclusion is bolstered by the fact that the jury did not convict

Van Vliet of either operating a clandestine drug lab or drug dealing by manufacturing

methamphetamine. Additionally, the jury verdict, by virtue of the firearm and possession

of drug paraphernalia convictions, indicates that the jury determined that Van Vliet had in

fact possessed methamphetamine as stated in the PFBPP charge listed in the indictment.

Therefore, Van Vliet‟s conviction is affirmed.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                           BY THE COURT:


                                           /s/ Karen L. Valihura
                                                  Justice




48
  Purnell v. State, 106 A.3d 337, 347 (Del. 2014) (quoting Satterwhite v. Texas, 486 U.S. 249,
258-59 (1988)).
                                             17